Exhibit 10.25

 

THIRD AMENDMENT TO
SEED CAPITAL ACCELERATOR LOAN AGREEMENT AND
SEED CAPITAL LOAN NOTE

 

This Third Amendment to Seed Capital Acceleration Loan Agreement and Seed
Capital Loan Note (this “Amendment”) is made and entered into as of the date
below and effective as of December 16, 2019 (the “Effective Date”) by and
between Sun BioPharma, Inc., a Delaware corporation (“Maker”) and Institute for
Commercialization of Public Research, Inc. now known as Institute for
Commercialization of Florida Technology, Inc. and its wholly owned subsidiary,
Florida Technology Seed Capital Fund, LLC (“Lender”).

 

RECITALS

 

A.     Maker and Lender entered into that Seed Capital Accelerator Loan
Agreement dated October 26, 2012, as amended from time to time (the “Loan
Agreement”), pursuant to which Maker issued to Lender that Seed Capital Loan
Note dated October 26, 2012, as amended from time to time, in the original
principal amount of $300,000 and a copy of which is attached hereto as Exhibit A
(the “Note”).

 

B.     Maker and Lender entered into that Amendment to Seed Capital Accelerator
Loan Agreement and Seed Capital Loan Note effective as of October 26, 2017.

 

C.     Maker and Lender entered into that Second Amendment to Seed Capital
Accelerator Loan Agreement and Seed Capital Loan Note effective as of May 1,
2019.

 

D.     Maker and Lender desire to further extend the Maturity Date of the Note
as set forth in, and on the terms and conditions of, this Amendment.

 

NOW, THEREFORE, in consideration of the promises set forth in this Amendment,
and for other good and valuable consideration, the receipt and adequacy of which
are by execution of this Amendment acknowledged, Maker and Lender agree as
follows:

 

1.     Maturity Date. Notwithstanding anything to the contrary in the Loan
Agreement or the Note, the Maturity Date of the Note shall be the earliest to
occur of the following events: (a) the date on which a Mandatory Repayment Event
has occurred or has been deemed to have occurred; or (b) December 31, 2020.

 

2.     Monthly Payments and Warrants. In consideration of Lender’s agreement to
extend the Maturity Date, Maker shall make payments to Lender in the following
amounts on the following dates:

Due Date

Amount

 

Due Date

Amount

12/31/2019

$ 50,000.00

 

7/1/2020

$ 10,000.00

1/1/2020

$ 10,000.00

 

8/1/2020

$ 10,000.00

2/1/2020

$ 10,000.00

 

9/1/2020

$ 10,000.00

3/1/2020

$ 10,000.00

 

10/1/2020

$ 10,000.00

4/1/2020

$ 10,000.00

 

11/1/2020

$ 10,000.00

5/1/2020

$ 10,000.00

 

12/1/2020

$ 10,000.00

6/1/2020

$ 10,000.00

 

12/31/2020

BALANCE

 

 

--------------------------------------------------------------------------------

 

 

The entirety of the balance including principal and interest will be due no
later than December 31, 2020 and payable in one lump sum.

 

All payments shall be applied first to accrued interest under the Note and
second to the payment of the principal amount outstanding under the Note.
Maker’s failure to make any scheduled payment within ten (10) calendar days of
when due shall be an “Event of Default” under the terms of the Loan Agreement
and the Note, entitling Lender to exercise any and all remedies at law, in
equity, and under the Loan Agreement and the Note.

 

Contemporaneous with the execution of this Agreement, Maker has issued to
Lender’s wholly owned subsidiary Florida Technology Seed Capital Fund, LLC, a
warrant to purchase up to 5,000 shares of Maker common stock under the terms and
conditions of the form of warrant substantially as set forth in Exhibit B (the
“Warrant”) to become immediately exercisable on December 31, 2019.

 

3.     Effect of Amendment. All provisions of the Loan Agreement and the Note
that are not specifically amended by this Amendment, including, without
limitation, the Note’s provisions regarding the Interest Rate and the Loan
Agreement’s negative and affirmative covenants, shall remain in full force and
effect without any changes. As amended hereby, the Agreement and the Note shall
remain in full force and effect in accordance with their respective terms. For
the avoidance of doubt, notwithstanding any provision of this Amendment or any
action or inaction by Lender, except as amended hereby, all rights and
privileges of Lender under the Loan Agreement and the Note are retained by
Lender and nothing in this Amendment constitutes or is intended to constitute a
waiver thereof. If a conflict exists between the provisions of this Amendment
and the Agreement or the Note, this Amendment shall control.

 

4.     Miscellaneous. The recitals set forth above are complete and accurate in
all respects, and are hereby incorporated into this Amendment. Unless indicated
otherwise, all capitalized terms used in this Amendment shall have the same
meaning as set forth in the Agreement or the Note, as applicable. This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
Florida. This Amendment may be executed in counterparts, each of which shall be
an original and both of which together shall constitute one and the same
instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to an
electronic mail message, shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. Each party hereby irrevocably waives any objection that it has or may
have in the future as to the validity of any such electronic transmission of a
signature page.

 

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Second Amendment to Seed Capital Acceleration
Loan Agreement and Seed Capital Loan Note effective as of the Effective Date.

 

[s01.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Note

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Warrant

 